                                                                     OGLETREE, DEAKINS, NASH,
                                                                     SMOAK & STEWART, P.C.
                                                                     Attorneys at Law
                                                                     599 Lexington Avenue 17th Floor
                                                                     New York, New York 10022
                                                                     Telephone: 212.492.2500
                                                                     Facsimile: 212.492.2501
                                                                     www.ogletreedeakins.com

Daniel M. Bernstein
212.492.2079
daniel.bernstein@ogletreedeakins.com

                                           June 28, 2021

VIA ECF
Hon. Magistrate Judge James L. Cott
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     JPMorgan Chase U.S. Severance Pay Plan Administrator v. Vicari
                Case No.: 21-cv-04641

Dear Judge Cott:

        This firm represents Plaintiff JPMorgan Chase U.S. Severance Pay Plan Administrator
(“Plaintiff”) in connection with the above-referenced matter. We write to request permission to
file two documents under seal pursuant to FRCP 5.2(d), Local ECF Rule 6.1, and Your Honor’s
Individual Rule II.G.2. Specifically, Plaintiff seeks to file under seal two exhibits to the
Complaint which contain confidential and sensitive business information pertaining to the
JPMorgan Chase U.S. Severance Pay Plan (the “Plan”). The exhibits include (1) Summary Plan
Description for the Plan; and (2) a letter from JPMorgan Chase & Co. (“JPMC”) to Defendant
dated August 2, 2018, detailing the severance benefits for which Defendant was eligible. These
documents contain critically sensitive competitive business information regarding the amount of
severance pay to which employees are entitled, and the requirements for them to qualify for such
pay. JPMC keeps this information closely guarded. As stated in JPMC’s Code of Conduct, any
information acquired by virtue of employment with JPMC, other than information made readily
available to the public, is deemed “confidential information” and may not be disclosed absent a
legitimate business need and, if being shared outside of the company, an executed confidentiality
agreement. See Attachment 1, §1.4. JPMC’s business interest in maintaining the confidentiality
of its closely-guarded competitive business information contained in the exhibits outweighs the
negligible public interest in accessing JPMC’s private severance documents. Accordingly,
JPMC respectfully requests permission to file such exhibits under seal.

         Thank you very much for your consideration.
                            Case 1:21-cv-04641-JPC Document 13 Filed 06/28/21 Page 2 of 2

             June 28, 2021
             Page 2


                                                                                Sincerely,

                                                                                OGLETREE, DEAKINS, NASH,
                                                                                SMOAK & STEWART, P.C.

                                                                                _________________________
                                                                                   Daniel M. Bernstein


             cc: Michael Stanley, Esq. (MStanley@stanleylaw.com)


            This request is denied without prejudice. The Court respectfully directs
            Plaintiff to 4.B of the Court's Individual Rules and Practices in Civil
            Cases for the correct procedure for requesting Court approval to file a
            document under seal.


            SO ORDERED.
                                                   ___________________________
            Date: July 8, 2021                     JOHN P. CRONAN
                 New York, New York                United States District Judge




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
